Title: James Madison to Silas M. Stilwell, 28 September 1831
From: Madison, James
To: Stilwell, Silas M.


                        
                            
                                Dear sir. 
                            
                            
                                
                                    Montpellier 
                                
                                September 28. 1831.
                            
                        
                        I received a few days ago your letter of the 14th., and thank you for the "Report and Statute on the
                            abolition of imprisonment for debt." My great age, with a crippled state of my health, restraining me from the task of
                            examining the subject in all its principles & provisions, I must content myself with saying that I have read the
                            Report with pleasure and instruction, and that the statute appears to have been prepared with much care and practical
                            information. That experience will suggest improvements in its details may well be presumed; but the law in its actual
                            form, affords a meritorious example, and I wish it may lead to successful revisions of the Debt code, wherever a like
                            necessity calls for it.
                        I cannot be insensible, Sir, to the favorable and
                        friendly sentiments expressed in your letter, and pray you to accept a return of my cordial respects and good wishes.
                        
                            
                                J. M.
                            
                        
                    